Citation Nr: 1031307	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  05-27 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for asbestosis.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a skin 
disability (claimed as a rash/itch all over body and left upper 
leg).

3.  Entitlement to service connection for residuals of a right 
leg/ankle injury.

4.  Entitlement to service connection for right leg/ankle scar.

5.  Entitlement to service connection for migraine headaches.

6.  Entitlement to service connection for head scar.

7.  Entitlement to service connection for scars of the left hand.

8.  Entitlement to service connection for hearing loss.

9.  Entitlement to service connection for an eyesight condition.

10.  Entitlement to service connection for high blood pressure.

11.  Entitlement to service connection for residuals of an injury 
to the left knee.

12.  Entitlement to service connection for gasoline burn to the 
left thigh.

13.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 until his 
retirement in January 1985.

By rating action dated February 1990, the Regional Office (RO) 
denied the Veteran's claims for service connection for chronic 
dermatitis, and for a pulmonary disorder, to include asbestosis.  
He was notified of this determination and of his right to appeal 
by a letter dated later that month, but a timely appeal was not 
received.  The Veteran subsequently sought to reopen his claims.  
In a rating decision dated November 2003, the RO concluded new 
and material evidence had not been received, and the claims for 
service connection for a skin disability and asbestosis remained 
denied.  In addition, the RO denied service connection for right 
leg/ankle injury; right leg/ankle scar; migraine headaches, head 
scar; scars of the left hand; asthma, hearing loss; an eyesight 
condition; and high blood pressure.  A December 2003 rating 
action denied service connection for a gasoline burn to the left 
thigh, and residuals of an injury to the left knee.  

This case was previously before the Board of Veterans' Appeals 
(Board) in March 2008 at which time it was remanded for 
additional development of the record.  As the requested actions 
have been accomplished, the case is again before the Board for 
appellate consideration.  

The RO determined in the supplemental statement of the case 
issued in May 2010 that new and material evidence had been 
received to reopen the claim for service connection for a skin 
disorder.  Despite this finding, the Board must find new and 
material evidence in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett v. 
Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 
F. 3d 1366 (Fed. Cir. 2001).

In his substantive appeal dated July 2005, the Veteran requested 
a hearing before a Veterans Law Judge.  A travel board hearing 
was scheduled for July 2007, but the Veteran failed to report for 
it.  Thus, the Veteran's request for a Board hearing is deemed 
withdrawn.  See 38 C.F.R. § 20.704(d) (2009).


FINDINGS OF FACT

1.  An unappealed February 1990 determination denied service 
connection for asbestosis because it was not confirmed to be 
present following service.

2.  The evidence added to the record since the February 1990 RO 
decision is cumulative of the evidence previously considered with 
regard to service connection for asbestosis and is not so 
significant that it must be considered in order to fairly decide 
the merits of the claim for service connection.

3.  By rating decision dated in February 1990, the RO denied 
service connection for chronic dermatitis.  The veteran was 
notified of this decision and of his right to appeal, but a 
timely appeal was not filed.

4.  Some of the evidence added to the record since the February 
1990 determination contributes to a more complete picture of the 
Veteran's disability and, when considered with the other evidence 
of record is so significant that it must be considered in order 
to fairly decide the merits of the claims for service connection 
for a skin disorder.

5.  The Veteran's skin disorder, claimed as a rash, had its 
inception in service.

6.  The Veteran's scar of the right leg/ankle may not be 
disassociated from service.

7.  Scars of the Veteran's head are related to service.

8.  The Veteran's left hand scar is of service origin.

9.  A gasoline burn of the left thigh had its inception in 
service. 

10.  Any injury to the right leg or ankle was acute and 
transitory and resolved without residual disability.

11.  A right leg or ankle disability has not been demonstrated 
following service.  

12.  Migraine headaches had their onset in service.

13.  The Veteran's bilateral hearing loss is related to service.

14.  Service connection is in effect for posttraumatic stress 
disorder and for diabetes mellitus.

15.  Refractive error is not a disease for which service 
connection can be granted, and cataracts were initially 
demonstrated many years after service, and are not related to 
service or a service-connected disability.

16.  The Veteran's high blood pressure had its inception in 
service.  

17.  The Veteran's left knee disability is related to service.

18.  Asthma had its onset in service.


CONCLUSIONS OF LAW

1.  The RO's decision of February 1990, which denied service 
connection for asbestosis, is final.  38 U.S.C.A.§ 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2009).

2.  The evidence received since the February 1990 rating decision 
is not new and material to reopen the claim for service 
connection for asbestosis.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (as in effect prior to August 29, 2001).

3.  The RO's decision of February 1990, which denied service 
connection for chronic dermatitis, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2008).

4.  The evidence received since the February 1990 rating decision 
is new and material sufficient to reopen the Veteran's claim for 
service connection for a skin disability.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (as in effect prior to August 
29, 2001).

5.  A skin disability, claimed as a rash, was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002).

6.  Scars of the right leg/ankle were incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002).

7.  Scars of the head were incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002).

8.  A left hand scar was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002).

9.  A gasoline burn of the left thigh was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002).

10.  Residuals of an injury to the right leg or ankle were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002).

13.  Migraine headaches were incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002).

14.  A bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002).

15.  Eyesight problems were not incurred in or aggravated by 
active service, and are not proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3,310 (2009).

16.  High blood pressure was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002).

17.  A left knee disability was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002).

18.  Asthma was incurred in active service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to 
assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2009).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2009).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case, 
the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).

In this case, in June 2001, October 2002, March 2003, October 
2003, December 2003, and May 2008 letters, the VA provided notice 
to the Veteran regarding what information and evidence is needed 
to substantiate his claim for service connection, to include what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  A March 
2006 letter advised the Veteran of how VA determines a disability 
rating and assigns an effective date, and the type of evidence 
which impacts such.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) stated that pursuant 
to the VCAA, VA must notify a claimant of the evidence and 
information that is necessary to reopen a claim and of what 
evidence and information is necessary to establish entitlement to 
the underlying claim of the benefits sought by the claimant.  The 
Court further stated that the VCAA requires, in the context of a 
claim to reopen, the Secretary to look at the bases for the 
denial in the prior decision and to respond with a notice letter 
that describes what evidence would be necessary to substantiate 
that element or elements required to establish service connection 
that were found insufficient in the previous denial.  The May 
2008 letter satisfies the holding in Kent.  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file includes service personnel 
records, VA and private medical records, and the reports of VA 
examinations. 

As discussed above, the VCAA provisions have been considered and 
complied with.  The appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by submitting evidence and argument.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to the 
claimant.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).



Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Board acknowledges that no service treatment records have 
been associated with the claims folder.  In February 2006, the RO 
made a formal finding regarding the unavailability of such 
records.   In cases such as these, the VA has a heightened duty 
to explain its findings and conclusions and to consider carefully 
the benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 
83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
The Board's analysis of the Veteran's claim was undertaken with 
this duty in mind.  The case law does not, however, lower the 
legal standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and discuss 
in its decision all the evidence that may be favorable to the 
Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  

By letter dated in December 2002, the RO requested that the 
Veteran submit any service treatment records in his possession.  
He was advised that attempts to obtain them had not been 
successful.  The Veteran replied and stated he did not have any 
service treatment records.  In addition, a March 2003 letter 
again noted it had made two attempts to obtain the service 
treatment records, but the VA had not received any of them.  He 
was informed he could submit alternate documents that could 
substitute for the service treatment records.  The Board 
concludes that no service treatment records are available.  


      I.  New and material evidence

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO may 
not thereafter be reopened and allowed.  The exception to this 
rule is found at 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with respect to 
a claim, which has been disallowed, the [VA] shall reopen the 
claim and review the former disposition of the claim."  
Therefore, once an RO decision becomes final under section 
7105(c), absent the submission of new and material evidence, the 
claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 2002); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration; which 
is neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so significant 
that it must be considered in order to fairly decide the merits 
of the claim.  38 C.F.R. § 3.156(a) (2001).  The provisions of 
38 C.F.R. § 3.156 which define new and material evidence were 
changed in 2001, but only as to claims filed on or after August 
29, 2001.  66 Fed. Reg. 45630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a)).  Here, the Veteran's claim was 
filed prior to the revision in the regulation.  

Newly received evidence may be sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, even 
where it would not be enough to convince the Board to grant a 
claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

The VA is required to review for its newness and materiality only 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and re-adjudicated on the 
merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  The prior 
evidence of record is important in determining newness and 
materiality for the purposes of deciding whether to reopen a 
claim.  Id.

The Board notes the Veteran claims he never received notice of 
the February 1990 rating action.  In this regard, the Board 
points out it was sent to the Veteran's address of record.  This 
was the same address the Veteran listed on the November 1989 VA 
examination.  In fact, it is the same address the Veteran 
reported on his substantive appeal submitted in July 2006.

The Court has held that there is a presumption of regularity that 
the Secretary properly discharged official duties by mailing a 
copy of a VA decision to the last known address of the Veteran 
and the Veteran's representative, if any, on the date that the 
decision is issued.  See Woods v. Gober, 14 Vet. App. 214, 220-21 
(2000); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994) 
(applying the presumption of regularity to official duties of the 
RO).  The Veteran may rebut that presumption by submitting "clear 
evidence to the effect that VA's regular mailing practices are 
not regular or that they were not followed.  The burden then 
shifts to the Secretary to establish that the VA decision was 
mailed to the claimant."  See Ashley v. Derwinski, 2 Vet. App. 
307, 309 (1992). Absent evidence that the claimant notified VA of 
a change of address and absent evidence that any notice sent to 
the veteran at his last known address has been returned as 
undeliverable, VA is entitled to rely on that address.  See Cross 
v. Brown, 9 Vet. App. 18, 19 (1996).  The notice letter sent to 
the Veteran was not returned as undeliverable and used his 
address of record.  Even if the Board were to conclude the 
Veteran did not receive notification of the February 1990 rating 
decision, in light of the finding that new and material evidence 
was submitted regarding the claim for service connection for a 
skin disability, and the conclusion the Veteran does not have 
asbestosis, the Board concludes that no prejudice to the Veteran 
resulted.  See Bernard v. Brown, 4 Vet. App. 383 (1993).

A.  Asbestosis

The RO originally denied the Veteran's claim for service 
connection for asbestosis on the basis that there was no 
confirmed diagnosis of it.

The evidence of record at the time of the February 1990 
determination included the report of a VA examination conducted 
in November 1989.  The Veteran reported he first noted the onset 
of a cough and episodic shortness of breath in 1982.  He said he 
went to sick bay twice in service, but no diagnosis was given.  
He reported he had significant exposure to asbestos during 
service.  A chest x-ray revealed no pleural calcification or 
abnormalities.  The diagnoses were cough and shortness of breath, 
possibly secondary to chronic bronchitis and that asbestosis 
could neither be confirmed nor refuted by the available data.  

The evidence added to the record since the February 1990 
determination includes private and VA medical records.  The 
Veteran was seen in a private facility in April 1988 for 
complaints of chest pain, cough and chills.  The impression was 
pneumonitis.  It was reported the following month that his 
condition was improved and that the chest was clinically clear.  
A chest x-ray in April 2002 revealed nothing abnormal.  

The Veteran was afforded a respiratory examination by the VA in 
March 2010.  He claimed he was exposed to asbestos while serving 
aboard two ships, the USS Ticonderoga, and the USS Nevis.  The 
diagnosis was asbestos exposure with no evidence of asbestosis.  

The issue before the Board is whether new and material evidence 
has been received.  The Board finds that the additional evidence, 
considered in conjunction with the record as a whole, is merely 
cumulative and does not relate to the basis for the prior final 
denial.  

Significantly, there is no competent medical evidence 
establishing the Veteran has asbestosis.  The post-service 
medical records fail to demonstrate the Veteran has asbestosis.  
As such, the deficiency noted as the basis for the prior final 
denial remains unestablished.  There is no medical evidence 
suggesting the Veteran has asbestosis. The Board concludes, 
therefore, that the evidence is not new and material, and the 
claim for service connection for asbestosis is not reopened.



B.  Skin disorder 

Service connection for chronic dermatitis was denied by the RO in 
February 1990 on the basis that there was no clinical evidence 
that it had been present since service.  The additional evidence 
includes the report of a VA examination in March 2010.  The 
examiner opined that, although there were no records from service 
or immediately thereafter, given the fact dermatitis was found on 
the November 1989 VA examination, it was at least as likely as 
not that the Veteran's skin condition was related to service.  
Thus, the evidence relates to a previously unestablished fact, 
that is, that a skin condition had its onset in service.  
Accordingly, the additional evidence presents a more complete 
picture of the circumstances surrounding the origin of the 
Veteran's skin disorder.  The evidence bears directly and 
substantially upon the specific matter under consideration, and 
is so significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the claim is 
reopened.  In light of the other claims involving scars, the 
issue of service connection for a skin disorder on the merits 
will be addressed below.

	II.  Service connection 

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Pond v. West, 12 Vet App. 341, 346 (1999).  

A.  Skin disability, scars of the right leg/ankle, head and left 
hand, and burn of the left thigh

Private medical records show the Veteran was prescribed Lidex and 
Tinactin in 1986.

On VA examination in November 1989, the Veteran reported having 
skin problems, including itching all over his body.  This had 
apparently been present since service. An examination revealed 
excoriations over his forearms and lower legs.  The diagnosis was 
chronic dermatitis, etiology unknown.

The Veteran was afforded a VA examination for scars in March 
2010.  The Veteran asserted he sustained mortar shrapnel injuries 
to his right lower leg/ankle, head and left hand.  An examination 
revealed scars on the right leg/ankle, each side of the scalp and 
on the left thenar area.  The examiner diagnosed multiple scars 
to the head, "right" arm and hand and "left" ankle.  The 
examiner commented that, in reviewing the claims folder, the 
Veteran had scars.  Since there were no records available from 
service or immediately after service, there was no definitive 
information that the shrapnel injuries occurred.  However, he 
concluded that given the appearance and locations the scars were, 
and the Veteran's own history, the scars were at least as likely 
as not caused by or a result of the shrapnel injuries in service.  

The Veteran was also afforded a VA examination of the skin in 
March 2010.  The Veteran claimed he suffered a gasoline burn to 
his left thigh and buttocks during service.  He maintained he was 
unloading fuel containers from a larger ship to a smaller 
transfer boat when gasoline spilled onto his uniform.  He stated 
he was unable to change his uniform and he felt a burning 
sensation.  He related he later jumped into the water to try to 
stop the burning sensation.  He reported he saw a corpsman who 
treated it with a topical cream.  The Veteran alleged he did not 
seek further treatment since he had to unload another ship the 
next day.  He stated he was later treated with a cream.  On 
examination, it was noted the Veteran had a pruritic, scaling, 
dark rash to the buttocks and thighs.  The diagnosis was eczema 
with no scarring noted.  The examiner indicated he reviewed the 
claims folder.  He pointed out there were no available records 
from service or immediately thereafter that the Veteran had 
suffered any skin injury from gasoline exposure.  However, since 
the November 1989 VA examination found the Veteran had 
dermatitis, it was at least as likely as not that the eczema was 
caused by or a result of service, with gasoline being the most 
likely cause.  The examiner added that it was known that eczema 
can be caused by contact with the skin by various products or 
even environmental allergens.

In light of the medical opinions of record, and resolving doubt 
in the Veteran's favor, the Board concludes the preponderance of 
the evidence supports the claims for service connection for a 
skin disability, scars of the right leg/ankle, head and left 
hand, as well as gasoline burn to the left thigh.  

B.  Residuals of a right leg/ankle injury 

The evidence supporting the Veteran's claim includes his 
statements and some of the medical evidence.  Private medical 
records disclose the Veteran reported in August 2002 that he was 
injured by shrapnel in the right lower leg in service.

During the March 2010 VA examination, the Veteran asserted he 
sustained an injury to this right lower leg and ankle from mortar 
shrapnel in Vietnam in 1969.  He claims he was sent to the 
hospital where the shrapnel was removed, and that he was returned 
to duty.  

The evidence against the Veteran's claim includes the post-
service medical evidence.  The general medical examination in 
November 1989 showed no complaints or findings pertaining to the 
right leg or ankle.

The March 2010 VA examination of the joints shows the Veteran 
denied having complaints of pain involving the right lower leg or 
ankle since service.  He did not take any medication for pain in 
those areas.  On examination of the right tibia/fibula, there was 
no edema, effusion, instability, tenderness, redness, heat, 
abnormal movement deformity or weakness.  Similar findings were 
made regarding the right ankle.  An x-ray of the right 
tibia/fibula was normal, and an x-ray of the right ankle showed 
no acute abnormality.  The diagnosis was shrapnel injuries to the 
right tibia, fibula and ankle with no joint residuals.  The 
examiner observed the Veteran had no complaints of pain related 
to any bone or ankle injury from shrapnel wounds.  He pointed out 
that x-rays were normal.  Thus, he opined that if the Veteran did 
suffer from shrapnel injuries to his right tibia/fibula and 
ankle, the injuries had healed without any bone or joint 
residuals.

In summary, there is no competent, probative and credible 
evidence of the current existence of a right leg or ankle 
disability.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  
In the absence of proof of present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 
1131 requires existence of present disability for VA compensation 
purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996)

The Board finds, therefore, that the preponderance of the 
evidence is against the claim for service connection for 
residuals of a right leg/ankle injury.  

C.  Migraine headaches 

On VA examination in March 2010, the Veteran alleged his 
headaches started when he was in Vietnam.  Nausea, visual 
scotoma, and light and noise aversion were associated with the 
headaches.  The diagnosis was migraine headaches.  The examiner 
reviewed the claims folder.  He stated that while there were no 
records from service or immediately after service, he was unable 
to state with certainty that the migraine headaches were present 
during service without resorting to mere speculation.  He added, 
however, that the Veteran's verbal history seemed plausible, and 
seemed to indicate that the Veteran had migraine headaches in 
service.  He acknowledged he was unable to corroborate this.  The 
Board observes there is no medical evidence on which a contrary 
conclusion may be reached.

Under the circumstances of this case, and resolving doubt in his 
favor, the Board finds that the evidence supports a conclusion 
the Veteran's migraine headaches had their onset in service.  

D.  Hearing loss  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when 
the thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 
(2009).

With regard to hearing loss, 38 C.F.R. § 3.385 defines what 
constitutes the current existence of a hearing loss disability.  
For service connection, it is not required that a hearing loss 
disability by the standards of 38 C.F.R. § 3.385 be demonstrated 
during service, although a hearing loss disability by such 
standards must be currently present, and service connection is 
possible if a current hearing loss disability can be adequately 
linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

The Veteran asserts service connection is warranted for hearing 
loss.  He claims he had unprotected noise exposure during 
service.

The Veteran was afforded an audiometric examination by the VA in 
March 2010.  He reported while in service he served as a loader, 
errand runner and supervisor.  He also indicated he was on fire 
watches.  He claimed he used hearing protection on the firing 
range and sometimes around engines, boilers and aircraft noise.  
He stated he worked in farming and construction after service.  
He added he had unprotected occupational noise exposure from each 
job, as well as recreational noise exposure from hunting.  An 
audiometric test disclosed that the hearing threshold levels in 
decibels in the right ear were 40, 35, 35, 35 and 40, at 500, 
1000, 2,000, 3,000 and 4,000 Hertz, respectively.  At 
corresponding frequencies in the left ear, the hearing threshold 
levels in decibels were 35, 30, 445, 50 and 45.  The diagnosis 
was that the Veteran had a mild sensorineural hearing loss in the 
right ear and a mild to moderate sensorineural hearing loss in 
the left ear.  The examiner noted she reviewed the claims folder.  
She commented that the effects of noise exposure are cumulative 
through lifetime.  Damage to the inner ear cells from noise 
exposure can occur before hearing loss is evident and diagnosed.  
The Veteran reported protected and unprotected military noise 
exposure, and unprotected occupational and recreational noise 
exposure.  She concluded, assuming the accounts are valid, and 
the Veteran's hearing was normal at entry into service, it was 
most likely that the hearing loss began with military noise 
exposure and worsened with occupational and recreational noise 
exposure, and the aging process.  

In light of the opinion on the March 2010, and resolving doubt in 
the Veteran's favor, the Board concludes that service connection 
for bilateral hearing loss is warranted.  

E.  Eyesight

Congenital or developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

The regulations provide that service connection is warranted for 
disability which is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 C.F.R. § 
3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  The 
Board notes that effective October 10, 2006, 38 C.F.R. § 3.310 
was amended to conform to the decision of the Court in Allen.  
Based upon the facts in this case, neither version is more 
favorable and the regulatory change does not impact the outcome 
of the appeal.

For secondary service connection, there must be medical nexus 
evidence establishing a connection between the service-connected 
disability and the current disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998).

The evidence supporting the Veteran's claim includes his 
statements and some medical records.  He was seen for an eye 
examination at a private facility in March 1992.  He was given a 
prescription for bifocals.  It was reported in December 1995 that 
the vision in his left eye was blurred.  

The evidence against the Veteran's claim includes the post-
service medical evidence of record.  Private medical records 
disclose the Veteran was seen in June 2002 for complaints of 
blurred vision.  Corrected visual acuity was 20/40 in each eye.  
No diabetic retinopathy was seen.  

The Veteran was afforded a VA examination of the eyes in March 
2010.  Corrected visual acuity was 20/30 in the right eye and 
20/25 in the left eye.  The assessments were refractive error, 
Insulin dependent diabetes mellitus that was poorly controlled, 
without diabetic retinopathy in either eye, and pre-surgical 
senile cataracts, not related to diabetes mellitus.  

Service connection is in effect for posttraumatic stress 
disorder, evaluated as 30 percent disabling, and for diabetes 
mellitus, evaluated as 20 percent disabling.  

As noted above, the only eye disabilities that have been shown 
are refractive error and cataracts.  Accordingly, service 
connection is not warranted inasmuch as the refractive error for 
which compensation is not payable as a matter of law.  In 
addition, the examiner specifically concluded that cataracts were 
not related to the Veteran's service-connected diabetes mellitus.  
The Board concludes, accordingly, that the preponderance of the 
evidence is against the claim for service connection for vision 
problems on both a direct and secondary basis.

F.  High blood pressure 

When examined by the VA in November 1989, blood pressure readings 
were 140/90 and 136/88.

Private medical records show the Veteran's blood pressure was 
140/80 in January 1998 and 152/84 in October 1999.  
The Veteran was examined for hypertension by the VA in March 
2010.  He related he was told he had hypertension in 1960 while 
aboard the USS Nevis.  He claimed he was started on anti-
hypertensive medication while still in service.  He reported 
hypertension was also found on his separation examination.  The 
examiner noted the Veteran was on medication for hypertension.  
The diagnosis was essential hypertension.  The examiner noted he 
reviewed the claims folder.  In the absence of service treatment 
records or other records immediately following service, he was 
unable to state with any certainty that hypertension was present 
in service without resorting to mere speculation.  He pointed out 
that the Veteran's verbal history seemed plausible and seemed to 
indicate the Veteran had hypertension during service, but he was 
not able to corroborate this.  

Based on the evidence of record, and resolving doubt in the 
Veteran's favor, the Board concludes that service connection for 
hypertension is warranted.

G.  Residuals of a left knee injury 

The evidence supporting the Veteran's claim for service 
connection for a left knee disability includes his statements and 
some of the medical findings of record.  On VA examination of the 
joints in March 2010, the Veteran stated he injured his left knee 
when he slipped while climbing a guard tower in Vietnam.  He 
maintained his legs got caught in the rung of the ladder.  He 
claimed he was evaluated by a corpsman and treated with an Ace 
wrap and medication for the pain.  He alleged he has had constant 
knee pain since the injury.  An x-ray of the left knee revealed 
osteoarthritis.  The diagnosis was degenerative joint disease of 
the left knee.  The examiner commented he was unable to state 
with any certainty whether the arthritis was due to the injury in 
service since there were no service treatment records or records 
immediately after service.  He added that the Veteran's verbal 
history seemed plausible and seemed to indicate he had suffered 
from a left knee injury when he fell off a guard tower during 
service.  

The Board observes that there is no medical opinion to the 
contrary.  Accordingly, the Board concludes, resolving doubt in 
the Veteran's favor, service connection is warranted for 
residuals of a left knee injury, to include arthritis.
H.  Asthma 

When examined by the VA in November 1989, expiratory wheezing was 
noted on clinical evaluation.  The pertinent diagnosis was cough 
and shortness of breath, possibly secondary to chronic 
bronchitis.  

A VA respiratory examination was conducted in March 2010.  The 
Veteran reported he was diagnosed with asthma in 1966 while 
aboard the USS Nevis.  He stated he has used an inhaler since 
then.  The diagnosis was asthma.  The examiner observed there 
were no service treatment records or records from immediately 
after service.  Thus, he was unable to state with any certainty 
that asthma was present in service without resorting to mere 
speculation.  He acknowledged that the November 1989 VA 
examination did not note any history of asthma.  However, he 
asserted the Veteran's verbal history seemed plausible and seemed 
to indicate the Veteran had asthma in service, but he was unable 
to corroborate this.  

Based on this conclusion and in the absence of any medical 
opinion to the contrary, the Board finds service connection for 
asthma is warranted.  

	III.  Additional considerations

In reaching the conclusions above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the appellant's 
claims for service connection for right leg/ankle and visual 
problems and for asbestosis, that doctrine is not applicable with 
respect to these claims  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Since new and material evidence has not been submitted to reopen 
a claim of entitlement to service connection for asbestosis, the 
appeal is denied.

New and material evidence having been submitted, the claim for 
service connection for a skin disability, claimed as a rash, is 
reopened.  

Service connection for a skin disability, claimed as a rash, is 
granted.

Service connection for residuals of a right leg/ankle disability 
is denied.

Service connection for scars of the right leg/ankle is granted.

Service connection for migraine headaches is granted.

Service connection for scar of the head is granted.

Service connection for scar of the left hand is granted.

Service connection for bilateral hearing loss is granted.

Service connection for eyesight problems is denied.

Service connection for high blood pressure is granted.

Service connection for residuals of an injury to the left knee is 
granted.

Service connection for gasoline burn to the left thigh is 
granted.

Service connection for asthma is granted.




____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


